             Case 6:21-cv-00802-GTS-ATB Document 29 Filed 09/09/21 Page 1 of 1




September 9, 2021                                                                                 SYRACUSE
                                                                                                  4615 North Street
                                                                                                  Jamesville, NY 13078
Via CM/ECF Only                                                                                   p 315.492.3000
                                                                                                  f 716.853.0265
Hon. Glenn T. Suddaby                                                                             kslnlaw.com
US District Court
Northern District of New York
James M. Hanley Federal Building & U.S. Courthouse
100 S. Clinton St.
Syracuse, NY 13261

          Re:     Devins v. Oneida County, et al.
                  Civil Case No.: 6:21-CV-0802 (GTS/ATB)
                  KSLN File No.: COO 31371

Your Honor:

I represent Defendants Oneida County, Oneida County District Attorney’s Office and Scott D.
McNamara in the above matter. As you know, currently pending before the court is the defendants’
FRCP Rule 12(b)(1)-(6) motion to dismiss, with reply papers due tomorrow, September 10, 2021.

With respect to those reply papers, I am aware of the Local Rule 12.1(a)(1), which limits the length of
such briefs to ten (10) pages unless otherwise ordered by the Court. 1 However, as you know, the
defendants’ original submission consisted of twelve (12) separate arguments, and its reply (which is
currently in draft/final form), contains thirteen (13) separate arguments and as currently drafted, is
approximately eighteen (18) pages in length.

Given the number of arguments before the Court, I kindly request permission to file an enlarged brief
that consists of approximately 18 pages rather than the customary 10 pages. I believe the arguments
are relevant and important to the motion, and the extra pages are not wasteful. I have endeavored to
eliminate any unnecessary arguments to minimize length.

Thank you in advance for your consideration with this matter.

Respectfully,

KENNEY SHELTON LIPTAK NOWAK LLP




David H. Walsh, Partner
DHWalsh@kslnlaw.com
CC: Carrie Goldberg (via CM/ECF Only)

1   https://www.nynd.uscourts.gov/sites/nynd/files/local_rules/2021_Local%20Rules.pdf (see p. 108.160).

           BUFFALO l ALBANY l CORNING l ERIE PA l NEW YORK l ROCHESTER l SYRACUSE l UTICA l WHITE PLAINS
